Citation Nr: 0321324	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  95-17 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARINGS ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, that denied the benefit 
sought on appeal.  The appellant, the surviving spouse of a 
veteran who had active service from May 1943 to December 1945 
and who died in May 1992, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.  

In a decision dated in November 1997, the Board affirmed the 
RO's denial of the benefit sought on appeal.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), and in a February 1999 
Order, the Court granted the parties' Joint Motion to Remand 
and vacated the Board's November 1997 decision.  The case was 
subsequently returned to the Board for additional proceedings 
consistent with the parties' Joint Motion to Remand.  In 
August 1999 the case was remanded to the RO for additional 
development.  

In a decision dated in June 2000 the Board again affirmed the 
RO's denial of the benefit sought on appeal.  The appellant 
appealed the Board's June 2000 decision to the Court, and in 
an Order dated in August 2001 the Court vacated the Board's 
decision.  The case was subsequently returned to the Board.  




REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

Unfortunately, the record before the Board contains 
absolutely no reference to the VCAA or any indication that 
the appellant was notified of the provisions of the VCAA.  In 
this regard, the absence of an adjudication and a discussion 
of the appellant's claim under the VCAA provided the basis 
for the Court's most recent Order vacating the Board's June 
2000 decision, a decision promulgated prior to the enactment 
of the VCAA.  The Board would also note that after the Court 
vacated the Board's decision the appellant's attorney 
submitted a Motion for Remand in which it was requested that 
the case be returned to the RO for adjudication of the 
appellant's claim under the VCAA.

While in theory, the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of the VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 
2003).  In that case, the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which required the Board to provide the 
notice required by 38 U.S.C.A. § 5103(a)) and provide a 
claimant not less than 30 days to respond to the notice, was 
invalid because it was contrary to 38 U.S.C.A. § 5103(b), 
which provided one year to submit evidence.  Therefore, at 
this point in time the Board cannot provide the notice to the 
appellant of the provision of the VCAA.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:  

The RO should consider the appellant's 
claim under the VCAA.  In doing so, the 
RO should ensure that all notification 
and assistance requirements of the VCAA 
are satisfied. 

When the development requested has been completed, as 
indicated above, the RO should review the appellant's claim 
in light of the VCAA and on the basis of any additional 
evidence.  If the benefit sought is not granted, the 
appellant and her representative should be furnished 
Supplemental Statement of the Case which includes laws and 
regulations pertaining to the VCAA.  The appellant should be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence and/or argument she 
desires to have considered in 


connection with her current appeal.  No action is required of 
the appellant until she is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




